Citation Nr: 0826150	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1971 to March 
1972, including service in Vietnam from September 1971 to 
March 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  A Board videoconference hearing 
was held before the undersigned in March 2007.  In July 2007 
the case was remanded to the RO for further development.  


FINDINGS OF FACT

1.  The veteran is not shown to have served in combat.

2.  A corroborated stressor event in service is not shown.


CONCLUSION OF LAW

PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A February 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Along with this letter, the RO also 
sent the veteran a questionnaire regarding the traumatic 
events he may have experienced so he had the opportunity to 
identify the events for purposes of the RO assisting him in 
corroborating them.  In a subsequent July 2007 letter the 
veteran was provided notice regarding criteria for rating the 
disability at issue and effective dates of awards in 
accordance with  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service treatment records and pertinent personnel 
records, along with available VA and private medical 
evidence.  The veteran was also provided with a VA 
psychiatric evaluation.  Additionally, after the veteran 
identified stressor events in service with sufficient 
specificity for at least an attempt to be made to obtain 
corroborating evidence, the RO made such an attempt by 
contacting the U.S. Army and Joint Services Records Research 
Center (JSRRC).  

The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

Service medical records do not reveal any diagnosis or 
treatment of PTSD or other psychiatric disorder and do not 
indicate that the veteran experienced any significant 
emotional trauma.   On March 1972 separation examination 
psychiatric functioning was found to be normal.   Service 
personnel records reveal that the veteran served in Vietnam 
from September 1971 to March 1972 and that his unit was the A 
Battery, 5th Battalion, 42nd Artillery Group.  His principal 
duty was listed as Wireman.  

A May 2003 private psychiatric examination report shows 
diagnoses of PTSD and depression NOS.  The veteran reported 
that he was involved with engagements where people were 
killed and there were times that he feared for his own 
survival.  He also reported a number of PTSD symptoms.  The 
examiner noted that the veteran had combat exposure and 
related symptoms of PTSD and that he was not being helped by 
his current medication regimen.

VA medical records from March 2003 to December 2004 show 
continued mental health treatment with diagnoses of PTSD, 
major depressive disorder, dementia NOS, cognitive disorder 
NOS and ethanol abuse in remission.  

In a September 2005 statement the veteran indicated that he 
was in Cam Ranh Bay sometime around September 1971 and was in 
Bien Hoa around October of 1971.  

At his September 2005 DRO hearing the veteran testified that 
he was a gunman out in the field for his artillery unit.  He 
could not remember the fire base where he was stationed but 
it was attacked by both sniper fire and rockets.  There was 
one really bad attack at the base he was on when the "quads 
and dusters" had to be called in to fly over and give 
support because the enemy was trying to overrun the base.  He 
did have friends who were wounded or killed in action but he 
could not remember their names.  Also, one time he was in a 
convoy that was subjected to some small attacks.  The 
veteran's wife testified that she got a letter before the 
veteran got home indicating that the veteran had been under 
attack, and did not know if he would make it back, so she 
should just go on with her life.  She also had received an 
earlier letter around November 1971 from the veteran 
indicating that one of his friends had been killed but 
neither she nor the veteran could remember the individual's 
name. 

On January 2006 VA psychiatric examination the examiner did 
not find sufficient symptomatology to warrant the diagnosis 
of PTSD.  He could not establish a nexus between a particular 
stressor and specific PTSD symptoms.  The veteran did report 
symptoms that could have been consistent with cognitive 
disorder but the examiner did not have sufficient evidence to 
make the diagnosis.   

A February 2007 VA mental health individual therapy note 
shows a diagnosis of PTSD.  The veteran described 2 military 
memories in particular.  One of the worst was when the enemy 
was trying to overrun his unit.  They were hit with mortar 
rounds all around and GIs were running and scrambling trying 
to take up a position and not knowing where to run.  They had 
to call another unit to come and help out.  A second 
intrusive memory involved an incident in which the veteran 
was driving a ration truck and the convoy got ambushed going 
through the compounds.  

VA records from February 2007 to September 2007 show ongoing 
mental health treatment.  Diagnostic impressions included 
PTSD, recurrent Major Depressive Disorder and mood changes 
due to rule out sleep disorder. 

At his March 2007 Board hearing the veteran testified that 
during service he was assigned to just one fire base.  He 
indicated that as best as he could remember he was under the 
heaviest fire in Vietnam in November 1971.  He also indicated 
that he was with the same unit the entire time he was in 
Vietnam, the A Battery, 5th Battalion, 42nd Artillery.  

A March 2007 private psychiatric evaluation produced 
diagnostic impressions of PTSD and Major Recurrent 
Depression.  

The July 2007 remand instructed the RO to send a request to 
the JSSRC to research whether during October or November 1971 
the veteran's unit, A Battery, 5th Battalion, 42nd Artillery 
Group was subject to mortar or rocket attacks and arms fire.  
In response the RO sent a request for such research later in 
July 2007.  

In an August 2007 letter the veteran's wife indicated that 
prior to entering the military the veteran had been very 
outgoing and was known throughout the community.  After he 
returned he was unable to adjust to civilian life.  At home 
he would sometimes leave without warning and he had 
difficulty being around crowds of people.  He also had felt 
suicidal at times.  Sometimes at night he would talk in his 
sleep about witnessing one of his buddies overdose while in a 
fox-hole, having to shoot small children that were carrying 
bombs and having to drive the ration truck while under fire.  

An August 2007 letter from a VA Licensed Clinical Social 
Worker (LCSW) indicated that the Social Worker had been 
treating the veteran for PTSD with individual and group 
therapy.  The veteran was also being seen by a VA 
psychiatrist.      

A 2008 response from JSRRC indicated that the veteran's unit 
was located at Fire Support Base (FSB) Michelle and Fire 
Support Base (FSB) Nancy during the time frame he was in 
Vietnam and was under the 23rd artillery group at the time.  
JSRRC was unable to verify any attacks against either FSB 
during the time the veteran was in Vietnam.  There was one 
attack against Fire Base Nancy on May 29, 1971, but this was 
prior to the veteran's arrival.  JSRRC noted that if the 
veteran had more precise information such as location, other 
units involved, full names and units of any wounded and 
killed and so forth, JSRRC could do further research.

In a May 2008 letter the veteran indicated that he disagreed 
with the JSRRC's report.  He noted that when he arrived in 
Vietnam he ended up with the 23rd Artillery Group and he 
submitted a photo from that time with him in front of a 23rd 
artillery group vehicle.  He indicated that after thirty some 
years and memory loss it was hard for him to find the 
evidence needed to verify his reported stressors.  He could 
remember being under fire all the time in November 1971, 
however, as this was the time when his first child was born.     

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.   If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The evidence of record shows that the veteran has received a 
diagnosis of PTSD from VA treating mental health 
professionals.  Thus, even though the January 2006 examiner 
did not diagnose the veteran as having PTSD, the Board finds 
that the weight of the evidence establishes that the veteran 
does have PTSD.  The evidence does not show that the veteran 
served in combat nor has the veteran affirmatively alleged 
that he served in combat.  Notably, the veteran did not 
receive any badges indicative of combat activity such as the 
combat infantry badge nor do the service personnel records 
indicate that the veteran was involved in combat.  
Consequently, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to any alleged stressor.  Dizoglio, 9 
Vet. App. 163, 166 (1996).  The only stressor event the 
veteran has identified with sufficient specificity to allow 
VA to attempt to obtain corroborating evidence of its 
occurrence is being subjected to mortar and rocket attacks 
while stationed at a fire base in October or November 1971.  
Pursuant to the Board's July 2007 Remand, the RO attempted to 
obtain corroboration from JSRRC in regard to this claimed 
stressor.  In response JSSRC indicated that the information 
it had did not show such an attack at either of the two Fire 
Bases where the veteran's unit was deployed during that time 
frame.  Thus, it was unable to corroborate this reported 
stressor.  The veteran has argued that he was not actually 
with his assigned unit in Vietnam but actually with the 23rd 
Artillery Group.  The JSRRC report shows, however, that the 
veteran's unit as a whole was actually attached to the 23rd 
Artillery Group.  Thus, the Board finds that the JSRRC's 
efforts were sufficient in attempting to determine whether 
the veteran's unit came under any attack at the fire bases to 
which it was assigned.

Additionally, the record does not contain any other 
corroborating evidence that this reported stressor event 
actually occurred.  The veteran's wife did testify that he 
wrote her from Vietnam indicating that his unit was subject 
to attack.   The general nature of this testimony, however, 
does not provide corroboration that the veteran was exposed 
to the specific rocket and small arms attacks, which he has 
described.   Consequently, as the veteran's reported 
stressors have not been appropriately corroborated, the Board 
has no basis for granting service connection for PTSD.  
Dizoglio, 9 Vet. App. 163, 166 (1996).    

The Board acknowledges that it is possible that the veteran 
has difficulty recounting specific events either due to 
cognitive disorder/dementia or due to the painful nature of 
the memories.  The Board is bound by the applicable law, 
however.  Consequently, in the absence of appropriate 
corroboration of the veteran's reported stressor events, the 
preponderance of the evidence is against this claim and it 
must be denied.  38 C.F.R. § 3.304(f), Dizoglio, 9 Vet. App. 
163, 166 (1996), Gilbert, 1 Vet. App. 49, 55 (1990).   If the 
veteran is later able to remember more specifics about 
stressor events he may have encountered during his Vietnam 
service, he may be able to reopen his claim.  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


